DETAILED ACTION

AIA  - Reissue
The present reissue application was filed on or after September 16, 2012 and therefore is being examined under the current AIA  reissue provisions of 35 USC 251 and 37 CFR 1,172, 1,175 and 3.73.1 

Related Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,702,736 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the 
claims under consideration in this reissue appli-cation. 	
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.  


Responses Filed
	Applicant’s responses and amendments, filed December 27, 2021 and December 30, 2021, have been entered and made of record.  Accordingly, the status of the claims is as follows: Claims 1-20 remain as originally patented; claims 21-42 are newly added in this reissue (with claims 21, 23, 34 and 35 being amended).  

Drawings
The amended drawings (Figures 4 and 6A) were received on December 27, 2021.  These drawings are accepted.

Previously Set Forth Claim Interpretations and Rejections
	The following previously set forth claim interpretations and rejections are hereby MAINTAINED (and are reiterated below):
	The 35 U.S.C. 251 rejection of claims 21-40 (claims 41-42 are added below);
	The 35 U.S.C. 112(f) interpretation of claims 30 and 37;
	The 35 U.S.C. 112(a) rejection of claims 30-33 and 37-40; and 
	The 35 U.S.C. 112(b) rejection of claims 30-33 and 37-40. 
	The following previously set forth grounds of rejection are hereby WITHDRAWN:
	The 35 U.S.C. 103 rejection of claims 21-29 and 34-36 as being unpatentable over Golesh in view of Noffsinger et al. and further in view of Oh; and
	The 35 U.S.C. 103 rejection of claims 30-33 and 37-40 as being unpatentable over Golesh in view of Noffsinger et al. and Oh and further in view of Rivera.



Claim Rejections - 35 USC § 251 (Recapture)
Claims 21-42 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.  Newly filed claims 21-42 omit the recitation of “at least one cam”, “first and second dimensions” on the cam and functions of the cam such as “restricting movement of the sliding frame” and “allowing the sliding frame to move relative to the guide frame.”  
wherein the at least one cam includes a first dimension and a second dimension, the first dimension being longer than the second dimension”, “wherein in the locked position, the first dimension is oriented transverse between the guide frame and the sliding frame and the at least one cam restricts movement of the sliding frame” and “wherein in the unlocked position, the first dimension extends at least partially in a horizontal direction and the at least one cam allows the sliding frame to move relative to the guide frame.”  For claim 15, applicant added “wherein the at least one cam restricts movement of the sliding frame such that a single cam of the at least one cam extends a spreading force on the guide frame and the sliding frame.”   Applicant added these limitations specifically to define the invention over the applied references of Golesh and Kim (claim 1) and Machida, Chen and Kim (claim 15), specifically the Kim reference, as is stated at pages 13-15 of the response filed September 3, 2019.  In the next Office action (mailed December 26, 2019), the examiner changed the ground of rejection for claims 1 and 15, eliminating the Kim reference.  
Furthermore, in the September 3, 2019 response, applicant filed new independent claim 17, which recited “a linkage connected to a knob at a linkage first end, the first cam at an intermediate linkage location, and the second cam at a linkage second end.”  Applicant then argued that Kim does not teach this feature (see page 15 of the September 3, 2019 response).  In the next Office action (mailed December 6, 2019), the examiner indicated claim 17 as allowable over the prior art.  

With respect to whether applicant surrendered any subject matter, it is to be noted that a patent owner (reissue applicant) is bound by the argument that applicant relied upon to overcome an art rejection in the original application for the patent to be reissued, regardless of whether the Office adopted the argument in allowing the claims. Greenliant Systems, Inc. v. Xicor, LLC, 692 F.3d 1271, 103 USPQ2d 1951, 1958 (Fed. Cir. 2012).  As pointed out by the court, “[i]t does not matter whether the examiner or the Board adopted a certain argument for allowance; the sole question is whether the argument was made.” Id.  
  
As these limitations from claims 1, 15 and 17 are not present in claims 21-42 in the instant reissue application, this constitutes an improper recapture of broadened claimed subject matter.  

Claim Interpretation - BRI Standard
	During examination, the pending claims are normally interpreted according to the broadest reasonable interpretation standard (hereinafter the “BRI standard”).  That is, claims are given their broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims.  See MPEP 2111 et seq.



Claim Interpretation – Means-Plus-Function Exception to BRI Standard
A second exception to the BRI standard occurs when a claim recites a means-plus-function limitation that must be interpreted in accordance with 35 U.S.C. 112(f), formerly 35 U.S.C. 112, 6th paragraph. See MPEP 2181. To invoke 35 U.S.C. 112(f), a claim limitation must meet the 3-prong analysis set forth in MPEP 2181, section I. Therefore, in the explanation that follows, the examiner will apply the required 3-prong analysis to certain claim limitations to determine if the means-plus-function exception to the BRI standard is invoked. If a claim limitation invokes this exception, the examiner will also attempt to identify the disclosed structure that is most closely associated with the means-plus-function limitation.
Prong A: A claim limitation that does not include the term “means” triggers a rebuttable presumption that 35 U.S.C. 112(f) does not apply. However, this presumption may be overcome if the claim limitation uses a generic placeholder, i.e., a term that is simply a substitute for the term “means” and that fails to limit the scope of the claim to sufficient structure for performing the claimed function(s).
In this reissue, claims 30 and 37 recite:
“the video display of the console is configured to: 
provide first video instructions to a user for riding on the stationary exercise cycle…and
provide second video instructions to the user for performing one or more exercise separate from the stationary exercise cycle in an area adjacent to the stationary exercise cycle. . .”


Based upon a review of claims 30 and 37 as a whole, there are no structural elements positively recited in these claims that relate to the claimed “console.”  Rather, claims 30 and 37 contain functional recitations to describe the functions/operations that the “console” carries out.  It is noted that at col. 12, lines 59-66 states that an exercise routine may “call for the user to perform one or more exercises” and the console may “provide instructions to the user for performing the additional exercises.”  In addition, col. 5, lines 57-58 state that the console 114 can include a controller that controls one or more operational aspects of the exercise cycle 100 (such as resistance mechanism 126 or motor 128) but it does not specifically state that the controller also controls the provision of video instructions.  
Based upon her review of the patent, and in consideration of the state of the “console” art at the time of the invention, the examiner finds that:
An ordinary, off-the-shelf “console” is structure.
The hardware components of a console are old and well known to a person of ordinary skill in the art (POSITA).
There is little, if any, discussion in the patent of any new hardware component(s), or new arrangement of hardware components, that enable the claimed “console” to carry out the special functions/operations required by claims 30 and 37.
The “console” required to implement the claimed functions does not constitute a general purpose “console” having a general purpose memory storing general purpose computer instructions for execution by a general purpose processor; rather, it constitutes a special purpose “console” including a special purpose computer memory/storage medium storing special purpose computer programming/instructions for execution by at least one special purpose computer processor.  That is, based upon the special functions required by claims 30 and 37, the computer instructions stored on a computer memory for execution by the “console” have a particular configuration (i.e., they are specific and specially configured/programmed instructions stored on a computer memory/storage medium for execution by at least one special purpose “console” in order to perform the particular functions that are claimed).  When a claim requires the performance of specific functions, as opposed to general computing functions, the corresponding structure is required to be more than a general purpose computer/memory/processor storing and executing general purpose computer instructions since the claim functions are not coextensive with a general purpose computer/memory/processor storing and executing general purpose computer instructions.
The finding that the claimed “console” constitutes a special purpose computer system including a special purpose computer memory/storage medium storing special purpose computer programming/instructions for execution by 
Explains that the “console” utilizes and/or relies upon a special purpose computer system having a special purpose processor that performs the specific functions of: providing instructions to the user for performing the additional exercises that are include riding on the exercise cycle and/or performing exercising other than riding on the exercise cycle (col. 6, lines 5-11 and col. 12, lines 59-66).  
Thus, the patent disclosure acknowledges that the “console” must be specially equipped (i.e., provided with special programming) in order to transform a general purpose computer memory and a general purpose computer processor(s) into a special purpose computer memory and a special purpose computer processor(s) for performing the specific functions and achieving the intended outcomes described in the patent disclosure and recited in the claims.  
Based on the above findings, the examiner further finds that the patent is not only a computer-implemented invention, but primarily a software-implemented invention. That is, the distinctive features of the invention arise from the special programming instructions that are necessarily required to be stored and executed by a special purpose computer/memory/processor in order to implement the claimed special function/operations required by claims 30 and 37.  

Prong B: It must be clear that the element in the claims is set forth, at least in part, by the functions(s) it performs as opposed to the specific structure that performs the function(s).
	In this reissue, claims 30 and 37 define the claimed “control system” based upon the functions it/they enable the “console” to carry out.  See the Prong A analysis, which explains the core functions/operations required by each of the claims.  As explained in the Prong A analysis, the claimed “console” fails to limit the scope of claims 30 and 37 to sufficient structure for performing the functions required by these claims.  That is, these claims rely on the claimed “console” as a generic placeholder for a special purpose computer programing/instructions for execution by at least one special purpose computer processor operable to perform the particular functions claimed.  
Prong C: The term “means” or the generic placeholder recited in the claim must not be modified by sufficient definite structure for achieving the specified function(s).

memory/processor storing and executing general purpose computer instructions into the special purpose computer/memory/processor storing special purpose computer programming which is required in order to implement the claimed computer-implemented inventions and perform the special claimed functions/operations. Therefore, the generic placeholders recited in claims 30 and 37 are not modified by sufficiently definite structure for achieving the specified functions.
Conclusion: Because the limitations required by claims 30 and 37
meet the 3-prong analysis set forth in MPEP 2181, section I, the examiner finds that:
the claimed “console” invokes 35 U.S.C. 112(f), i.e., the means-plus-function exception to the BRI standard.
Corresponding Structure: The corresponding structure of a claim limitation that invokes 35 U.S.C. 112(f), i.e., the means-plus-function exception to the BRI standard, must be disclosed in the specification itself in a way that POSITA will understand what structure will perform the recited function(s). Structure disclosed in the specification 
Based upon a review of the patent, the examiner finds that the no structure has been disclosed that corresponds to the claimed “console.”  Furthermore, the patent disclosure fails to describe either (a) any specific structural characteristics of a special purpose computer/memory/processor, or (b) the specific programming (i.e., the specific/detailed algorithm(s)) required to transform a general purpose computer/memory/processor storing and executing general purpose computer instructions into the claimed special purpose computer/memory/processor storing special purpose computer programming for performing the claimed functions.
As explained in MPEP 2181, section II.B., an algorithm is defined as a finite sequence of steps for solving a logical or mathematical problem or performing a task. The specification must sufficiently disclose an algorithm(s) to transform a general purpose processor into a special purpose computer so that POSITA can implement the disclosed algorithm(s) to achieve the claimed function(s). Applicant may express the algorithm in any understandable manner that provides sufficient structure, including as a mathematical formula, in prose, or in a flow chart. The understanding of POSITA does not relieve the patentee of the duty to disclose sufficient structure to support claim limitations that invoke 35 U.S.C. 112(f). Thus, the specification must explicitly disclose the algorithm(s) for performing the claimed function(s). Simply reciting the claimed function(s) in the specification will not be a sufficient disclosure for an algorithm(s) which, by definition, must contain a sequence of steps. Language that simply describes 
	In this reissue, the patent describes the functions to be performed using the claimed “console”.  However, the disclosure fails to describe the particular algorithm(s) required to transform a general purpose computer/memory/processor into the special purpose computer/memory/processor that is required for implementation of the claimed computer-implemented inventions and that performs the claimed special functions.  That is, the patent disclosure describes desired/intended outcomes, but fails to sufficiently disclose the required means for achieving those outcomes.  
	Accordingly, the examiner finds that the patent disclosure fails to sufficiently disclose the required structure (I.e., the special purpose computer/memory/processor storing and executing special programming) that corresponds to the claimed “console”.  Due to the failure to sufficiently disclose the required structure, rejections under 35 USC 112(a) and (b) are set forth below.  See MPRP 2181, sections II-IV.
How To Prevent Invoking 35 U.S.C. 112(f): If the patent owner does not intend to have the above-discussed limitations of claims 30 and 37 invoke 35 U.S.C. 112(f), the applicant may amend the claims so they will clearly not invoke 35 U.S.C. 112(f). Moreover, if the applicant believes the claimed “console”, which is part of the necessary computer/memory/processor for implementing the claimed computer-implemented inventions and performing the specific functions required by the claims, has a structural meaning known to POSITA, the applicant should expressly state on the record that these limitations have a structural meaning known to POSITA and provide appropriate evidence in support thereof (e.g., a prior art U.S. patent). Additionally, in order to show 
Patent owner is reminded that, should the applicant amend a claim limitation so that it does not invoke 35 U.S.C. 112(f) or successfully argue that the limitation does not invoke 35 U.S.C. 112(f), elements from the specification (including any algorithms) will not be read into the claims since the Federal Circuit has repeatedly and clearly held that
it will not read unstated limitations into claim language.

Claim Rejections - 35 USC § 112(a)
Written Description Requirement based on Claim Interpretation
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30-33 and 37-40 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement and/or as failing to comply with the enablement requirement.

With respect to the enablement requirement, the claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
As explained above, the claimed “console” invokes 35 U.S.C. 112(f), i.e., the means-plus-function exception to the BRI standard. However, the applicant’s
disclosure fails to describe the particular algorithm(s) required to transform a general purpose computer/ memory/processor storing and executing general purpose computer instructions into the special purpose computer/memory/processor storing special purpose computer programming that is required for implementation of the claimed computer-implemented inventions and that performs the claimed special functions. That is, the applicant’s disclosure describes desired/intended outcomes, but fails to sufficiently disclose the required means for achieving those outcomes.
Accordingly, the examiner finds that the applicant’s disclosure fails to sufficiently
disclose the required structure (i.e., the special purpose computer/memory/processor storing and executing special programming) that corresponds to the claimed “control system” that performs the claimed special functions.
When a claim defines the invention in functional language specifying a desired result, the specification must sufficiently identify how the function is performed and/or 
Due to the failure to sufficiently disclose the required structure for claimed subject matter invoking 35 U.S.C. 112, 6th paragraph, claims 30 and 37 fail to comply with the written description requirement and/or the enablement requirement of 35 U.S.C. 112(a). See MPEP 2181, section IV.  As claims 31-33 depend from claim 31 and claims 38-40 depend from claim 37, they are likewise rejected.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 21 has been amended to recite a “conduit” extending from the handlebar.  Claim 34 has been amended to recite a “console support conduit” and a “conduit” and claim 42 recites a “console support conduit.”  The term “conduit” is not found in the specification of the ‘736 patent.  Applicant relies on Figures 4 and 9 to support the recitation of “conduit” because a cross-section of the handle bar adjustment mechanism (Figure 9) shows that the element that supports the console and extends from the handle bar, is hollow (see page 18 of the response filed December 27, 2021).  However, the fact that the element that supports the console is shown as hollow in Figure 9 does 
    PNG
    media_image1.png
    198
    759
    media_image1.png
    Greyscale

Figures 4 and 9 do not demonstrate that the element that supports the console serves as a channel to transport fluid, wires or cables simply because it is hollow.  Furthermore, Figure 9 seems to show a wall at the bottom end of the element that supports the console, making it incapable of transporting fluid, wires or cables.  Accordingly, applicant cannot recite “conduit” or any version of “conduit” in the claims.  

Claim Rejections - 35 USC § 251
Original Patent
     The following is a quotation of the first paragraph of 35 U.S.C. 251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue. 

 	MPEP 1412.01 states that the reissue claims must be for the same invention as that disclosed as being the invention of the original patent. MPEP 1412.01 further 
(A) the claims presented in the reissue application are described in the original patent specification and enabled by the original patent specification such that 35 U.S.C. 112, first paragraph is satisfied; and 
(B) nothing in the original patent specification indicates an intent not to claim the subject matter of the claims presented in the reissue application. 

The presence of some disclosure (description and enablement) in the original patent should evidence that applicant intended to claim or that applicant considered the material now claimed to be his or her invention.

Further, the Federal Circuit addressed the “original patent” requirement of 35 USC 251 in Antares Pharma, Inc. v. Medac Pharma Inc. and Medac GMBH, 771 F.3d 1354, 112 USPQ2d 1865 (Fed. Cir. 2014).  In Antares the reissue claims covered embodiments of injection devices (not restricted to jet-injection devices) which the Applicant admitted was a different invention from what was originally claimed. Id. at 1356. The Federal Circuit adopted the Supreme Court's explanation of the “same invention” requirement as “if the original patent specification fully describes the claimed inventions, but not if the broader claims ‘are [] merely suggested or indicated in the original specification.’”  Id. at 1359.  The Federal Circuit further stated that although wording in 35 USC 251 was changed from “same invention” to “original patent” no change in substance was intended. Id. at 1360.
	Based on Antares, a review of the specification is necessary to determine whether the original specification adequately discloses the invention of the reissue claims.  Like in Antares, U.S. Patent No. 10,702,736 (the ʼ736 patent) does not adequately disclose the recitation of a “conduit” as is recited in amended claims 21 and 34 and in new claim 42 and there is no disclosure (description and enablement) in the 
    PNG
    media_image1.png
    198
    759
    media_image1.png
    Greyscale

Figures 4 and 9 do not demonstrate that the element that supports the console serves as a channel to transport fluid, wires or cables simply because it is hollow.  Furthermore, Figure 9 seems to show a wall at the bottom end of the element that supports the console, making it incapable of transporting fluid, wires or cables.    Applicant clearly and deliberately evidenced an intent to limit the disclosure to exclude describing the arm that support the display as a “conduit.”  According to the Federal Circuit’s adoption of the Supreme Court's explanation of the “same invention” requirement as “if the original patent specification fully describes the claimed inventions, but not if the broader claims ‘are [] merely suggested or indicated in the original specification,'” the ʼ736 patent does not meet the “same invention” requirement, because the ʼ736 patent’s original patent specification does not describe the arm supporting the display as a “conduit.”  


Claims 1-21 are therefore rejected under 35 USC 251 for not claiming subject matter directed to the invention disclosed in the original patent.

Claim Rejections – 35 USC 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 25-28, 30-33, 34-36 and 37-40 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In regard to claims 25-28 and 34-36, claims 25-28 recite “console support arm” while claim 21 (from which they depend) recites “conduit.”  Claim 34 recites both “console support conduit” and “conduit.”  Claims 35-36 recite “console support arm” while claim 34 (from which they depend) recites “console support conduit” and “conduit.”  All of these features make claims 25-28 and 34-36 vague.  See also the above rejections of claims 21-42 for recitation of the term “conduit.”  
In regard to claims 30-33 and 37-40, as explained above, the claimed “console” invokes 35 U.S.C. 112(f), i.e., the means-plus-function exception to the BRI standard. 
Accordingly, the examiner finds that the applicant’s disclosure fails to sufficiently
disclose the required structure (i.e., the special purpose computer/memory/processor storing and executing special programming) that corresponds to the claimed “control system” that performs the claimed special functions.
Due to the failure to sufficiently disclose the required structure for claimed subject matter invoking 35 U.S.C. 112(f), claims 30 and 37 are indefinite under 35 U.S.C. 112(b). See MPEP 2181, sections II and III.  As claims 31-33 depend from claim 31 and claims 38-40 depend from claim 37, they are likewise rejected.
Claims 30 and 37 are also indefinite because they read as though the “video display” is performing the functions of providing the video instructions.  It is clear from the disclosure at col. 5, lines 56 to col. 6, line 12 and col. 12, lines 59-66 that it is the console, not the video display (and the underlying “controller” that is part of the console) that is performing the recited functions.  As claims 31-33 depend from claim 31 and claims 38-40 depend from claim 37, they are likewise rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 21-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Foley et al. (U.S. Patent No. 9,174,085) in view of Kim et al. (U.S. Patent Application Publication No. 2005/0151043) and Oh (U.S. Patent No. 7,296,774).
In regard to claims 21, 22, 24, 25, 26, 34, 41 and 42, Foley et al. teach a stationary bike 102 with integrated or connected digital hardware including at least one display screen 104 (see Figs. 1-4).  The stationary bike 102 also includes a frame 106 and a rotatable pedal assembly mounted on the frame 106 including a pair of pedals 120 (see Fig. 1).  Foley et al. also teach handlebars 110 connected to the frame 106 and a conduit (arm) extending from the handlebars 110 that connects to the display screen 104 where the conduit (arm) is in a fixed side-to-side orientation relative to the frame 106 (see Figs. 1-4).  Col. 5, lines 41-45 of Foley et al. also states that that display screen 104 may be attached to the stationary bike 102 via a curved structure extending up and forward from the front stem of the frame 106.  Foley et al. also teach that a mounting post or similar structure on the display screen may attach to the curved structure (see col. 5, lines 47-48).  Foley et al. also teach that the display screen 104 may include a hinge 128 or other mechanism to allow for adjustment of the position or orientation of the display screen relative to the rider (see col. 4, lines 41-44).  Foley et al. also teach that various mechanisms can be used to allow the user to customize the position of the display screen (see col. 5, lines 39-41).  Foley et al. do not specifically 
	In regard to claim 23, Figure 5A of Kim et al. shows rotation about a vertical axis in first and second rotation directions (via the dashed line with arrows).  In regard to claims 27 and 35, Figures 1-4 of Foley et al. show that the fixed side-to-side orientation of the arm that supports the display 104 maintains the display 104 between the pair of pedals 120 as the display is rotated or tilted.  In regard to claims 28 and 36, Figures 3 and 4 of Foley et al. show that the arm supporting the display 104 has a horizontal section connected to the frame 106, a vertical section to which the hinge 128 is connected and an angled section connecting the horizontal section to the vertical section.  In regard to claim 29, Figures 3 and 4 also show that a longitudinal axis of the vertical section of the arm is coaxial with the generally vertical pivot axis formed by hinge 128 (and the brackets of Kim et al. or Oh as applied to the device of Foley et al.).  
In regard to claims 30-33 and 37-40, Foley et al. teach providing various types of video feed/instructions to the display 104 (see col. 6, line 18 to col. 10 line 18 for a detail description).  It would have been obvious to one of ordinary skill in the art that the rotatable/pivotable display of Foley et al. in view of Kim et al. and Oh (as set forth above) would be capable of being rotated toward an area adjacent the bike while it is displaying video instructions.  Furthermore, the limitations of claims 30-33 and 37-40 regarding the content of the video instructions and the specific type of exercise the instructions tell the user to perform are intended use recitations.  There is no structure disclosed that performs these functions.  It is well settled that a recitation of the intended .  

Response to Arguments
Applicant's arguments filed December 27, 2021 have been fully considered but they are not persuasive.
Recapture
Applicant argues that originally filed claim 15 is not generic to the amended claims because originally filed claim 15 does not recite “a horizontal pivot attached to the conduit that enables the console to rotate in a first direction 45 degrees about a generally vertical axis” (as is now recited in amended claims 21 and 34 (see page 16 of the 12/27/21 response).  Applicant argues that originally filed claim 15 requires “the console to rotate at least 90 degrees about a generally vertical axis” which does not include enabling the console to rotate 45 degrees about a generally vertical axis (see page 17 of the 12/27/21 response).  
The examiner disagrees.  If the console can rotate 90 degrees, it can also rotate at least 45 degrees.  Thus, the recitation of “at least 90 degrees” in original claim 15 encompasses the recitation of at least 45 degrees in amended claims 21 and 34.  Applicant points to col. 6, lines 24-37 as support for the new recitation in amended claims 21 and 34, where it states: “in the present embodiment, horizontal pivot 104 enables console 114 to pivot more than 90 degrees in one direction.”  This disclosure 
35 USC 112(f) Interpretation and 35 USC 112 Rejections
Applicant argues that the claim term “console” has a structural meaning known to a POSITA and that the “console” can perform the claimed functions in their entirety (see page 17 of the 12/27/21 response).  Applicant submits, as evidence to support this argument, U.S. Patent No. 7,166,062 that discloses a “console 22” that displays an audio/video presentation of a personal trainer and others engaged in a series of exercises of varying difficulty (see page 17 of the 12/27/21 response).  
The examiner disagrees that the disclosure of the ‘062 patent provides the basis for avoiding the analysis of the claims under 35 USC 112(f) and the commensurate rejections under 35 USC 112(a) and (b).  The concern of the Federal Circuit, in addressing claims subject to 35 USC 112(f) interpretation, is purely functional claiming or claiming functions without sufficient structure to perform the recited functions.  A conventional console is capable of displaying information, but such as display alone is not capable of providing the recited video instructions.  Additional computer structure (likely in the form of software) is required in order to generate the instructions.  It is not enough to recite some structure – the claims must recite sufficient structure for some structure rather than sufficient structure for performing the claimed functions.  See the attached Appendix of relevant case law (both CAFC and PTAB).  
	Rejections Under 35 USC 103
	Applicant argues that amended claims 21 and 34 recite a “conduit” and the applied prior art (Golesh, Noffsinger, Oh and Rivera) does not teach a conduit (see page 18 of the 12/27/21 response).  As was discussed at the interview on December 17, 2021, the examiner recognizes this fact.  However, further search of the prior art revealed the Foley et al. reference, which clearly teaches a conduit (arm) extending from the handlebar and attached to the display (see the rejection above).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Amendments in Reissue Applications
	Applicant is notified that any subsequent amendment to the specification, claims or drawings must comply with 37 CFR 1.173(b)-(g). In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required. See MPEP § 1414.01.

The provisions of 37 CFR 1.173(b)(1), (d), (f) and (g) govern amendments to the specification (other than the claims) in reissue applications. The following guidance is provided as to the procedure for amending the specification:
a)	All amendments which include deletions or additions must be made by submission of the entire text of each added or rewritten paragraph containing the bracketing and/or underlining required by 37 CFR 1.173(d).
b)	An entire paragraph of specification text may be deleted by a statement deleting the paragraph without presentation of the text of the paragraph. 
c)	Applicant must indicate the precise point where each amendment is made. 
d)	All bracketing and underlining is made in comparison to the original patent, not in comparison to any prior amendment in the reissue application. Thus, all paragraphs which are newly added to the specification of the original patent must be 
The provisions of 37 CFR 1.173(b)(2), (c)-(e) and (g) govern amendments to the claims in reissue applications. The following guidance is provided as to the procedure for amending the claims:
a)	For each claim that is being amended, the entire text of the claim must be presented with the bracketing and/or underlining required by 37 CFR 1.173(d).
b)	For each new claim added to the reissue, the entire text of the added claim must be presented completely underlined.
c)	A patent claim should be canceled by a direction to cancel that claim. There is no need to present the patent claim surrounded by brackets.
d)	A new claim (previously added in the reissue) should be canceled by a direction to cancel that claim.
e)	Pursuant to 37 CFR 1.173(b)(2), each claim that is amended or added should include the appropriate status indicator following the claim number, e.g., “(amended)”, “(twice amended)”, “(new)”, and “(canceled)”.
f)	Pursuant to 37 CFR 1.173(c), each amendment submitted must set forth the status of all patent claims and all added claims as of the date of the submission. The status to be set forth is whether the claim is pending or canceled. 
g)	Also pursuant to 37 CFR 1.173(c), each claim amendment must be accompanied by an explanation of the support in the patent’s disclosure for all changes made in the claim(s), whether insertions or deletions. 

i)	Pursuant to 37 CFR 1.173(g), all bracketing and underlining is made in comparison to the original patent, not in comparison to any prior amendment in the reissue application. 

The provisions of 37 CFR 1.173(b)(3) govern amendments to the drawings in reissue applications. The following guidance is provided as to the procedure for amending drawings: 
a)	Amending the original or printed patent drawing sheets by physically changing or altering them is not permitted. 
b)	Where a change to the drawings is desired, applicant must submit a replacement sheet for each sheet of drawings containing a figure to be revised. Any replacement sheet must comply with 37 CFR 1.84 and include all of the figures appearing on the original version of the sheet, even if only one figure is being amended. Each figure that is amended must be identified by placing the word “Amended” at the bottom of that figure. Any added figure must be identified as “New”. In the event that a figure is canceled, the figure must be identified as “Canceled” and also surrounded by brackets. 

d)	If desired, applicant may include a marked-up copy of any amended drawing figure, including annotations indicating the changes made. Such a marked-up copy must be clearly labeled as “Annotated Marked-up Drawings”, and it must be presented in the amendment or remarks section that explains the change to the drawings. 

Failure to fully comply with 37 CFR 1.173(b)-(g) will generally result in a notification to applicant that an amendment before final rejection is not completely responsive. Such an amendment after final rejection will not be entered.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEVERLY MEINDL FLANAGAN whose telephone number is (571)272-4766.  The examiner can normally be reached on Mon-Fri 7:30AM to 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, Supervisory Patent Reexamination Specialist Gay Ann Spahn can be reached on 571-272-77317731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
				



/Beverly M. Flanagan/
Beverly M. Flanagan
Primary Examiner
CRU – Art Unit 3993




Conferees:  /GKD/ and /GAS/






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that while the examination of the current reissue application falls under the pre-AIA  first to invent provisions due to the filing date of US Patent No. 10,702,736; the application for reissue filing date is after September 16, 2012 and therefore is subject to the reissue rule changes enacted under the Leahy-Smith American Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012.